                                                                                                     FILED
                                     UNITED STATES DISTRICT COU
                                   SOUTHERN DISTRICT OF CALIFO                              TI[J~N2~~
                                                                                                CLEfiK, J.S, D1srn:cr COURT
                                                                                            SOUTHERN DISTHICT OF CALIFORNIA
 UNITED STATES OF AMERICA,                                                                  BY                       DEPUTY

                                                                      Case No. 17CR0299-GPC

                                                Plaintiff,
                           vs.
                                                                      JUDGMENT OF DISMISSAL
 ISAAC MARTINEZ,


                                             Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
•     granted the motion of the Government for dismissal of this case, without prejudice; or

•     the Court has dismissed the case for unnecessary delay; or

      the Court has granted the motion of the Government for dismissal, without prejudice; or

•     the Court has granted the motion of the defendant for a judgment of acquittal; or

•     a jury has been waived, and the Court has found the defendant not guilty; or

•     the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Information:
      8:1324(a)(l)(A)(ii), (v)(II), (a)(l)(B)(i) -Transportation of Certain Aliens for Financial Gain and Aiding and
      Abetting




Dated:    6/27/2019
                                                              Hon.Kare.Crawford
                                                              United States Magistrate Judge
